Citation Nr: 1732689	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-12 793	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status post left orbital fracture with secondary diplopia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the appeal is now with the RO in Atlanta, Georgia.

The Veteran testified in May 2012 before the undersigned Veterans Law Judge (VLJ) at a hearing in Washington, DC; a transcript is of record.  In April 2014, the Board remanded the claim for additional development. 


FINDING OF FACT

The Veteran's diplopia is correctable with spectacles.


CONCLUSION OF LAW

The Veteran has not satisfied the criteria for a rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.31, 4.79, Diagnostic Code 6090 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that although the Veteran has multiple eye disabilities, he has only been service connected for diplopia of his left eye.  See Rating Decision, 4 (Oct. 12, 2004) (VBMS); see also, e.g., VA Examination, 3 (May 15, 2014) (VBMS) (noting "mildly reduced visual acuity of unknown etiology . . .") (emphasis added).  Thus, the Board has narrowed the scope of its analysis to the regulations governing the rating of diplopia, which state that diplopia that is occasional or is correctable with spectacles is rated at 0 percent.  See 38 C.F.R. §§ 4.31, 4.79, Diagnostic Code 6090.

In May 2012, the Veteran testified that his diplopia was present, even when he wore special glasses.  See Hearing Transcript, 3 (May 1, 2012) (VBMS).  He also stated that his vision had worsened.  See id.  For these reasons, the Board remanded the appeal for a VA examination.  

In May 2014, VA provided the Veteran with an eye examination; the examiner indicated that the diplopia was correctable with standard spectacle correction that included a special prismatic correction.  See VA Examination, 3 (May 15, 2014) (VBMS).  Notably, the Veteran, through his representative, affirmed this particular finding of the examiner in his submitted brief, which effectively rebutted his prior hearing testimony.  See Appellant Brief, 2 (July 18, 2017) (VBMS) (he "continues to suffer from double vision without the use of glasses") (emphasis added); see id. at 3 ("he is not able to see single vision without the aid of glasses") (emphasis added). 

In light of the above, the Board finds that the evidence clearly indicates that his vision is correctable with spectacles.  Considering that this finding establishes that the Veteran is only entitled to a noncompensable rating, he manifestly has not shown entitlement to a rating in excess of 10 percent.  See 38 C.F.R. § 4.79, Diagnostic Code 6090.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 10 percent for status post left orbital fracture with secondary diplopia is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


